OPINION — AG — ** HIGHWAY DEPARTMENT — INSURANCE ** CONTRACTS FOR CONSTRUCTION ON THE STATE HIGHWAY SYSTEM ARE SUBJECT TO THE PROVISIONS OF 69 O.S. 1101 [69-1101] AND AS WELL AS HOUSE BILL NO. 1665 OF THE 1974 LEGISLATURE INSOFAR AS THE TWO STATUTES ARE NOT IN CONFLICT.  AS TO THOSE INSTANCES OF CONFLICT, THE MORE STRINGENT PROVISION MUST BE FOLLOWED. THE REQUIREMENT OF ENDORSING THE AGENCY AND ITS ARCHITECTS OR ENGINEERS AS AN ADDITIONAL ASSURED ON THE CONTRACTOR'S WORKMEN'S COMPENSATION POLICY MAY 'NOT' BE WAIVED BY REASON OF THE EXISTENCE OF A POLICY COVERING CLAIMS OF THE AGENCY'S EMPLOYEES SINCE THE ENDORSEMENT CONTEMPLATED WOULD 'NOT' RESULT IN COVERAGE OF CLAIMS OF EMPLOYEES OTHER THAN THOSE OF EMPLOYEES OF THE CONTRACTOR, ITS SUB CONTRACTORS AND SUPPLIERS.  LIKEWISE, THE PUBLIC LIABILITY ENDORSEMENT MAY 'NOT' BE WAIVED BY REASON OF THE EXISTENCE OF THE DOCTRINE OF SOVEREIGN IMMUNITY OR VEHICLE LIABILITY INSURANCE SINCE THE ENDORSEMENT CONTEMPLATED WOULD 'NOT' RESULT IN COVERAGE OF CLAIMS BEYOND THAT OF THE CONTRACTOR'S PUBLIC LIABILITY POLICY COVERING POTENTIAL LIABILITIES BASED ON ACTS OF THE CONTRACTOR, ITS SUB CONTRACTOR, AND SUPPLIERS, AND THEIR EMPLOYEES.  THE ONLY PERSONS REQUIRED TO BE NAMED AS ADDITIONAL ASSUREDS ALONG WITH THE PUBLIC AGENCY UNDER SUCH POLICIES ARE THE PUBLIC OR PRIVATE PROFESSIONAL ARCHITECTS AND ENGINEERS AS DEFINED BY 59 O.S. 45.3 [59-45.3], 59 O.S. 475.2 [59-475.2] ASSIGNED TO THE PARTICULAR PROJECT.  THE INABILITY TO ACQUIRE THE REQUIRED INSURANCE PROVIDES NO BASIS FOR RELIEVING THE CONTRACTOR OF HIS STATUTORY DUTY OR FOR THE AGENCY TO PROCEED WITH THE EXECUTION OF THE CONTRACT AND WORK ORDER. *** FEDERAL REGULATIONS PROHIBITING THE REQUIREMENT OF MAINTENANCE BONDS ON FEDERAL HIGHWAY PROJECTS SUPERSEDE PROVISIONS OF HOUSE BILL NO. 1665, BY VIRTUE OF 69 O.S. 304 [69-304](D), 69 O.S. 401 [69-401] . RIGHT OF WAY CLEARANCE PROJECTS CONSTITUTE PUBLIC IMPROVEMENT AND SUCH CONTRACTS ARE SUBJECT TO THE PROVISIONS OF HOUSE BILL NO. 1665. (COMPETITIVE BIDDING, HIGHWAY CONSTRUCTION, PROCEDURES AND REQUIREMENTS) CITE: 69 O.S. 1101 [69-1101] (JOE C. LOCKHART)